Title: From Louisa Catherine Johnson Adams to John Vaughan, 15 November 1817
From: Adams, Louisa Catherine Johnson
To: Vaughan, John


				
					Sir
					Washington 15th. Novbr: 1814
				
				The German Woman and Boy you were so obliging to purchase for me arrived safe; and I return you many thanks for your goodness for having so readily undertaken and so perfectly executed your my Commission—Mr. Adams received your second Letter acknowledging the receipt of the money and unites with me in assurances of the highest Respect and esteem.
				
					L. C. Adams.
				
				
			